Opinion issued December 20, 2016




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-16-00370-CV
                            ———————————
                         CURTIS SIMPSON, Appellant
                                         V.
STRESSFREE PROPERTY SOLUTIONS ON BEHALF OF GOLD COAST
                  EQUITY LLC, Appellee



             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                       Trial Court Case No. 1075081



                          MEMORANDUM OPINION

      Appellant, Curtis Simpson, has failed to timely file a brief. See TEX. R. APP.

P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of appellant to
file brief). After being notified that this appeal was subject to dismissal, appellant

did not respond. See TEX. R. APP. P. 42.3(b) (allowing involuntary dismissal of case).

      We dismiss the appeal for want of prosecution for failure to timely file a brief.

We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Keyes, Higley, and Lloyd.




                                          2